COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                   §
 JAMES RYAN PILARCIK,                                              No. 08-08-00119-CR
                                                   §
                         Appellant,                                     Appeal from
                                                   §
 v.                                                                 195th District Court
                                                   §
 THE STATE OF TEXAS,                                              of Dallas County, Texas
                                                   §
                         Appellee.                                 (TC # F-0724039-N)
                                                   §

                                   MEMORANDUM OPINION

        James Ryan Pilarcik appeals his conviction of unlawful possession of identifying

information. We dismiss the appeal for want of jurisdiction.

        On February 22, 2008, Appellant waived his right to a jury trial and entered a non-negotiated

plea of guilty. The trial court assessed punishment at a fine of $500 and confinement in the state jail

for 180 days. Appellant filed notice of appeal that same day and he filed a motion for new trial on

March 4, 2008. On April 27, 2008, the trial court granted Appellant’s motion for a new trial on the

issue of punishment, but did not permit him to withdraw his plea of guilty. The record does not

reflect that the trial court has conducted a new punishment hearing or re-sentenced Appellant.

        In order to perfect an appeal in a criminal case, a defendant must file notice of appeal “within

30 days after the day sentence is imposed or suspended in open court, or after the day the trial court

enters an appealable order.” TEX .R.APP .P. 26.2(a)(1). We notified Appellant by letter of our intent

to dismiss the appeal because the record does not reflect that a final judgment of conviction has been

entered. We have received no response to our inquiry. Accordingly, we dismiss the appeal for want

of jurisdiction.
October 2, 2008
                                            ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Carr, JJ.

(Do Not Publish)